Case 20-06661-JJG-11      Doc 38    Filed 01/12/21     EOD 01/12/21 12:51:32         Pg 1 of 3




                      united states bankruptcy court
                       southern district of indiana
                           indianapolis division
     In re:

     Respire LLC                                       Case No: 20-0661-JJG-11
      d/b/a AdvantaClean of North Central Indiana,
     d/b/a AdvantaClean Environmental of IN, and
     d/b/a 2Respire LLC

                    Debtor

                                      Status Report

     In support of the above entitled status report (this “Report”), Respire LLC, dba
     AdvantaClean of North Central Indiana, dba AdvantaClean Environmental of IN,
     and dba 2Respire LLC the debtor-in-possession (collectively the “Debtor”), by
     counsel, respectfully states as follows:
        1. The Debtor filed its petition for relief under Title 11, Chapter 11 of the
     United States Code on December 4, 2020 (the “Petition Date”).
        1. The Debtor has continued after the Petition Date in the possession of its
     property and the management of its business as Debtor-in-Possession pursuant to 11
     u.s.c. §1184 of the Bankruptcy Code (the “Code”).
        2. On December 7, 2020, Judy Wolf Weiker was appointed the Subchapter V
     Trustee in the Debtor’s case (the “Trustee”).
        3. A Status Conference is set for January 13, 2021 at 1:30 pm (the “Status
     Conference”).
         4. Pursuant to §1188(c) of the Code the Debtor is required to submit this
     report “that details the efforts the debtor has undertaken and will undertake to
     attain a consensual plan of reorganization.”
         5. The Debtor has undertaken the the following efforts to attain a consensual
     plan of reorganization:
            A. The Debtor filed full and complete schedules on the first day of this
        case; the Trustee, the US Trustee, creditors, and other parties in interest have
        had a complete picture of the Debtor’s assets and debts as of the Petition Date;
            B. The Debtor has timely provided all information requested in advance
        of the Initial Debtor Interview with the United States Trustee’s office;
Case 20-06661-JJG-11      Doc 38     Filed 01/12/21     EOD 01/12/21 12:51:32        Pg 2 of 3




            C. The Debtor participated in the 341 meeting set in the matter and was
        available to answer any questions creditors might have about its assets, debtor,
        and financial affairs;
           D. The Debtor is working with its primary lender Huntington National
        Bank to resolve any issues and discuss the filing of a consensual plan; and
            E. The Debtor is currently working with it is franchisor, AdvantaClean
        Systems, LLC, to discuss agreed rejection and assumption issues related to its
        franchise agreement.
        6. The Debtor intends to timely file its Plan (due March 4, 2021) and will
     undertake the the following efforts to attain a consensual plan of reorganization:
            A. When a plan is filed and the Debtor will work with the Trustee to reach
        a compromise on any edits the Trustee would like to the Plan;
            B. The Debtor hopes that once the plan is filed and any compromise is
        reached with the Trustee, the Trustee will be empowered to contact major
        unsecured creditors to solicit its support for the Plan; and
            C. The Debtor will make itself available to discuss the Plan with creditors
        prior to the date when votes are due.
         7. This Report was due to be filed on December 30, 2020, pursuant to a notice
     issued by this Court [Doc. No.25].
         8. The Debtor requests the Court accept this late filing. Through inadvertence,
     mistake, or error the December 30, 2020 date did not appear on counsel’s
     calendar. In the alternative, the Debtor requests the status conference be
     continued so parties have 14 days to review this report prior to the continued
     status conference.
                                              Respectfully submitted,
                                              hester baker krebs, llc


                                              /s/ Jeffrey M. Hester
                                              Jeffrey M. Hester
                                              Suite 1330
                                              One Indiana Square
                                              Indianapolis, IN 46204
                                              jhester@hbkfirm.com
                                              317.608.1129 direct
                                              317.833.3031 fax
Case 20-06661-JJG-11        Doc 38     Filed 01/12/21      EOD 01/12/21 12:51:32           Pg 3 of 3




                                     Certificate Of Service
     I hereby certify that on January 12, 2021, a copy of the foregoing Status Report was
     filed electronically. Notice of this filing will be sent to the following parties through
     the Court’s Electronic Case Filing System. Parties may access this filing through
     the Court’s system.



                 •   U.S. Trustee ustpregion10.in.ecf@usdoj.gov
                 •   Damaris Rosich-Schwartz schwartz@usdoj.gov
                 •   Judy Wolf Weiker. jwwtrustee@manewitzweiker.com
                 •   Jason R. Burke. jburke@bbrlawpc.com
                 •   Amy L. Elson. aelson@bbrlawpc.com




                                                 /s/ Jeffrey M. Hester
                                                 Jeffrey M. Hester
